Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 30, 2020

                                     No. 04-20-00567-CV

   Brad G. GROUNDS, HAP Land LLC, Shale Marketplace LLC and GW3 Royalties LLC.,
                                  Appellants

                                               v.

 FIRST GROUNDROCK ROYALTIES, LLC., Step Groundrock Investment, LP and South
                     Texas Energy Partners, LLC,
                             Appellees

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-05965
                         Honorable Antonia Arteaga, Judge Presiding


                                        ORDER
        Appellants’ brief was due on December 28, 2020. See TEX. R. APP. P. 38.6(a). Before
the due date, Appellants filed an unopposed first motion for a ten-day extension of time to file
their brief until January 7, 2021.
       Appellants’ motion is GRANTED. Appellants’ brief is due on January 7, 2021.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court